DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on October 7, 2021, is a continuation of a prior U.S. non-provisional application, filed on January 30, 2020, which is a continuation of a prior U.S. non-provisional application, filed on May 18, 2018, and claims benefit to a U.S. provisional application, filed on June 2, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2021 was filed  before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent No. 11,172,395 in view of Koskinen et al. (WO 2016/119845 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are directed to the subject matter of reference claims 15-18 while Koskinen et al. provides prior art disclosure and suggestions for the present claims, such as present dependent claims 8, 10 and 11 (Koskinen, p. 21, ll. 4-9, “…In the event of a configuration change for the split data bearer during the life of the split data bearer, the MeNB 2a may send a PDCP status report to the UE 8 identifying which PDCP-PDUs (RLC-SDUs) have been correctly received and identifying any missing PDCP-PDUs; and the UE 8 resends any missing PDCP PDUs after re-establishment of an RLC entity for the split data bearer.”) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-21 of U.S. Patent No. 10,609,589 in view of Koskinen et al. (WO 2016/119845 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are directed to the subject matter of reference claims 15-18 while Koskinen et al. provides prior art disclosure and suggestions for the present claims, such as present dependent claims 8, 10 and 11 (Koskinen, p. 21, ll. 4-9, “…In the event of a configuration change for the split data bearer during the life of the split data bearer, the MeNB 2a may send a PDCP status report to the UE 8 identifying which PDCP-PDUs (RLC-SDUs) have been correctly received and identifying any missing PDCP-PDUs; and the UE 8 resends any missing PDCP PDUs after re-establishment of an RLC entity for the split data bearer.”) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2016/0255619 A1).
1. A method of a user equipment (Yi, FIG. 11), the method comprising: 
establishing an uplink split bearer, wherein establishing the uplink split bearer comprises associating a packet data convergence protocol entity with a first radio link control entity and a second radio link control entity (Yi, paras. [0099], [0100], “The UE can configure a radio bearer comprising two Radio Link Controls (RLCs) and two Medium Access Controls (MACs) (S1101). [ ] Preferably, the radio bearer may be a split bearer mentioned above. The split bearer is a radio protocol located in both the MeNB and the SeNB to use both MeNB and SeNB resources in the dual connectivity and the split bearer may be a radio bearer comprising one Packet Data Convergence Protocol (PDCP) entity, two Radio Link Control (RLC) entities and two Medium Access Control (MAC) entities for one direction.”); 
receiving first configuration information for the first radio link control entity (Yi, paras. [0108], [0113], “The UE can receive an indication for the radio bearer (S1107). […] Specially, the field of “U1-Datapath” indicates whether or not the UE shall send UL data (e.g., PDCP SDUs) via SCG. The field is relevant for split DRBs only, in which case absence of the field indicates that the UE shall send PDCP SDUs via MCG, but it is not limited thereto. In this case, the indication may be the field of “U1-Datapath”.”), wherein the first configuration information indicates that the first radio link control entity is a primary radio link control entity (Yi, paras. [0113], [0114], “…The UE can transmit uplink data of the radio bearer to first BS using the first RLC and the first MAC if the indication indicates the radio bearer transmits data to the first BS (S1109). In this case, the UE cannot transmit the uplink data of the radio bearer to second BS. If the indication indicates the radio bearer transmits data to the second BS, the UE can transmit uplink data of the radio bearer to second BS using the second RLC and the second MAC. In this case, the UE cannot transmit the uplink data of the radio bearer to first BS.”); 
configuring the first radio link control entity based on the first configuration information (Yi, paras. [0113], [0114], “…The UE can transmit uplink data of the radio bearer to first BS using the first RLC and the first MAC if the indication indicates the radio bearer transmits data to the first BS (S1109). In this case, the UE cannot transmit the uplink data of the radio bearer to second BS. If the indication indicates the radio bearer transmits data to the second BS, the UE can transmit uplink data of the radio bearer to second BS using the second RLC and the second MAC. In this case, the UE cannot transmit the uplink data of the radio bearer to first BS.” Id.); and 
in response to one link being used for an uplink data transmission of the uplink split bearer, transmitting the uplink data transmission using the first radio link control entity (Yi, paras. [0113], [0114], “…The UE can transmit uplink data of the radio bearer to first BS using the first RLC and the first MAC if the indication indicates the radio bearer transmits data to the first BS (S1109). In this case, the UE cannot transmit the uplink data of the radio bearer to second BS. If the indication indicates the radio bearer transmits data to the second BS, the UE can transmit uplink data of the radio bearer to second BS using the second RLC and the second MAC. In this case, the UE cannot transmit the uplink data of the radio bearer to first BS.” Id.)
Yi et al. may not seem to describe the identical claimed invention, however based on reasons involving common sense, Yi et al. provides sufficient prior art disclosure and suggestions for the claimed invention, such as wherein the first configuration information indicates that the first radio link control entity is a primary radio link control entity (Yi, paras. [0113], [0114], “…The UE can transmit uplink data of the radio bearer to first BS using the first RLC and the first MAC if the indication indicates the radio bearer transmits data to the first BS (S1109). In this case, the UE cannot transmit the uplink data of the radio bearer to second BS. If the indication indicates the radio bearer transmits data to the second BS, the UE can transmit uplink data of the radio bearer to second BS using the second RLC and the second MAC. In this case, the UE cannot transmit the uplink data of the radio bearer to first BS.” Id. It is noted that common sense leads a person having ordinary skill in the art to arrive at the claimed invention because the prior art indication, i.e. configuration, of the radio bearer for transmitting data to a chosen BS is disclosed in combination with transmitting the data using a particular RLC entity, i.e. a primary RLC entity, associated with the chosen BS.) The prior art disclosure and suggestions of Yi et al. are for reasons of transmitting uplink data to only one of the base stations in a dual connectivity system (Yi, para. [0017], “According to the present invention, transmission of uplink data can be efficiently performed in a wireless communication system. Specifically, the UE can transmit the uplink data to one of base stations in dual connectivity system.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of transmitting uplink data to only one of the base stations in a dual connectivity system.
2. The method of claim 1, further comprising receiving second configuration information for configuring the uplink split bearer (Yi, paras. [0114], [0118], “…After the step of S1109, if the UE receives second indication (S1111), when the indication indicates the radio bearer transmits data to the first BS and the second indication indicates the radio bearer transmits data to the second BS, the UE can discard all Service Data Units (SDUs) and Protocol Data Units (PDUs) stored in Packet Data Convergence Protocol (PDCP) entity.”)
3. The method of claim 2, further comprising configuring the uplink split bearer based on the second configuration information (Yi, paras. [0114], [0118], Id.)
4. The method of claim 1, wherein the uplink data transmission comprises a packet data convergence protocol protocol data unit transmission (Yi, paras. [0113], [0114], Id.)
5. The method of claim 1, wherein the first radio link control entity is a default radio link control entity (Yi, paras. [0099], [0100], Id.)
6. The method of claim 1, further comprising receiving link switch control signaling that triggers a switch from the first radio link control entity to the second radio link control entity (Yi, paras. [0114], [0118], Id.)
7. The method of claim 6, further comprising performing uplink transmissions using the first radio link control entity until the link switch control signaling is received (Yi, paras. [0114], [0118], Id.)
9. The method of claim 6, further comprising performing uplink transmission using the second radio link control entity after the link switch control signal is received (Yi, paras. [0114], [0118], Id.)
12. The method of claim 6, further comprising flushing a radio link control transmission buffer and resetting radio link control transmission state variables in response to receiving the link switch control signaling (Yi, paras. [0114], [0118], Id.)
13. An apparatus comprising a user equipment (Yi, FIG. 12), the apparatus further comprising: 
a processor that establishes an uplink split bearer, wherein establishing the uplink split bearer comprises associating a packet data convergence protocol entity with a first radio link control entity and a second radio link control entity (Yi, paras. [0099], [0100], Id.); 
a receiver that receives first configuration information for the first radio link control entity (Yi, paras. [0108], [0113], Id.), wherein the first configuration information indicates that the first radio link control entity is a primary radio link control entity (Yi, paras. [0113], [0114], Id.), wherein the processor configures the first radio link control entity based on the first configuration information (Yi, paras. [0113], [0114], Id.); and 
a transmitter that, in response to one link being used for an uplink data transmission of the uplink split bearer, transmits the uplink data transmission using the first radio link control entity (Yi, paras. [0113], [0114], Id. cf. Claim 1).
Yi et al. may not seem to describe the identical claimed invention, however based on reasons involving common sense, Yi et al. provides sufficient prior art disclosure and suggestions for the claimed invention, such as wherein the first configuration information indicates that the first radio link control entity is a primary radio link control entity (Yi, paras. [0113], [0114], Id. It is noted that common sense leads a person having ordinary skill in the art to arrive at the claimed invention because the prior art indication, i.e. configuration, of the radio bearer for transmitting data to a chosen BS is disclosed in combination with transmitting the data using a particular RLC entity, i.e. a primary RLC entity, associated with the chosen BS.) The prior art disclosure and suggestions of Yi et al. are for reasons of transmitting uplink data to only one of the base stations in a dual connectivity system (Yi, para. [0017], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of transmitting uplink data to only one of the base stations in a dual connectivity system.
14. A method of a network device (Yi, FIG. 11, Id.), the method comprising: 
transmitting first configuration information for a first radio link control entity (Yi, paras. [0108], [0113], Id.), wherein the first configuration information indicates that the first radio link control entity is a primary radio link control entity (Yi, paras. [0113], [0114], Id.); and 
in response to one link being used for an uplink split bearer, receiving an uplink data transmission using the first radio link control entity (Yi, paras. [0113], [0114], Id. cf. Claim 1).
Yi et al. may not seem to describe the identical claimed invention, however based on reasons involving common sense, Yi et al. provides sufficient prior art disclosure and suggestions for the claimed invention, such as wherein the first configuration information indicates that the first radio link control entity is a primary radio link control entity (Yi, paras. [0113], [0114], Id. It is noted that common sense leads a person having ordinary skill in the art to arrive at the claimed invention because the prior art indication, i.e. configuration, of the radio bearer for transmitting data to a chosen BS is disclosed in combination with transmitting the data using a particular RLC entity, i.e. a primary RLC entity, associated with the chosen BS.) The prior art disclosure and suggestions of Yi et al. are for reasons of transmitting uplink data to only one of the base stations in a dual connectivity system (Yi, para. [0017], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of transmitting uplink data to only one of the base stations in a dual connectivity system.
15. The method of claim 14, further comprising transmitting second configuration information for configuring the uplink split bearer (Yi, paras. [0114], [0118], Id. cf. Claim 2).
16. The method of claim 14, wherein the uplink data transmission comprises a packet data convergence protocol protocol data unit transmission (Yi, paras. [0113], [0114], Id. cf. Claim 4).
17. The method of claim 14, wherein the first radio link control entity is a default radio link control entity (Yi, paras. [0099], [0100], Id. cf. Claim 5).
18. The method of claim 14, further comprising transmitting link switch control signaling that triggers a switch from the first radio link control entity to a second radio link control entity (Yi, paras. [0114], [0118], Id. cf. Claim 6).
19. The method of claim 18, further comprising receiving transmissions from the first radio link control entity until the link switch control signaling is transmitted (Yi, paras. [0114], [0118], Id. cf. Claim 7).
20. The method of claim 18. further comprising receiving transmissions from the second radio link control entity after the link switch control signal is transmitted (Yi, paras. [0114], [0118], Id. cf. Claim 9).
Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2016/0255619 A1) in view of Koskinen et al. (WO 2016/119845 A1).
8. The method of claim 7, further comprising reestablishing the first radio link control entity (Koskinen, p. 21, ll. 4-9, “…In the event of a configuration change for the split data bearer during the life of the split data bearer, the MeNB 2a may send a PDCP status report to the UE 8 identifying which PDCP-PDUs (RLC-SDUs) have been correctly received and identifying any missing PDCP-PDUs; and the UE 8 resends any missing PDCP PDUs after re-establishment of an RLC entity for the split data bearer.”) The prior art disclosure and suggestions of Koskinen et al. are for reasons of better facilitation of split processing (Koskinen, p. 2, ll. 6-7, “The inventors for the present application have identified the challenge of better facilitating such split processing.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of better facilitation of split processing.
10. The method of claim 6, further comprising indicating to a packet data convergence protocol entity service data units for which an acknowledgement has not been received using a radio link control status report (Koskinen, p. 21, ll. 4-9, Id.)
11. The method of claim 10, further comprising retransmitting the service data units for which the acknowledgement has not been received using the second radio link control entity (Koskinen, p. 21, ll. 4-9, Id.)
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Uchino et al. (US 2017/0171905 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Uchino, Abstract, “Techniques are disclosed for implementing efficient transmission of uplink packets when the uplink transmission direction is changed in a split bearer. One aspect of the present invention relates to user equipment, comprising: a transmission and reception unit configured to communicate with a master base station and a secondary base station simultaneously in dual connectivity; an RLC (Radio Link Control) layer processing unit configured to have an RLC layer for the master base station and an RLC layer for the secondary base station; and a PDCP (Packet Data Convergence Protocol) layer processing unit configured to have a POOP layer transmitting and receiving data to/from the RLC layer for the master base station and the RLC layer for the secondary base station, wherein when a transmission direction of uplink data packets is changed in the split bearer configured for the master base station and the secondary base station, the RLC layer processing unit performs re-establishment on the RLC layer for the master base station and the RLC layer for the secondary base station, and the PDCP layer processing unit performs re-establishment on the PDCP layer.” emphasis added.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476